Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-28 are currently pending.  Claims 1-5, 10, 11, 14, and 16-18 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 6-9, 12, 13, 15, and 19-28 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-18) in the reply filed on May 26, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
The reply dated May 26, 2022 was non-responsive to several of the above species elections.  Thus, the examiner contacted applicants' representative to clarify the species elections, which were made telephonically (see the attached Interview Summary).  In a telephone call on or about 6/14/22, applicants elected the following species: 
Source of precursor: hydroxyproline
Ester/salt of organic acid, aldehyde, or polyol: pyruvic acid (salt)
Blend of monomers or short-chain polymers: blend of monomers
Thickening agent: glucose
Therapeutic agent or osteogenic biologic: osteogenic biologic
Claims 6-9, 12, 13, and 15 do not read on the elected species.  Thus, claims 1-5, 10, 11, 14, and 16-18 will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INCE (US 2011/0244502; Pub. Oct. 6, 2011).
Ince discloses injectable liquid compositions for tissue culture (title; abstract; [0166]).  In one embodiment, Ince teaches a composition comprising hydroxyproline (a source of precursor to collagen or elastin, elected species) among a mixture of amino acids (a blend of monomers, elected species), sodium pyruvate (a salt of pyruvic acid (an organic acid), elected species), and D-glucose (a thickening agent, elected species) (Table IIA).  This composition anticipates claims 1-5, 10, and 11.  

Claims 1-5, 10, 11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GENNERO (US 2009/0181007; Pub. Jul. 16, 2009).
Gennero discloses injectable liquid culture medium compositions for regenerating cartilage tissue (title; abstract; [0049], [0054], [0159]; Table 4).  The compositions may contain stem cells ([0001], [0015], [0037], [0052]; claim 30), which meet the limitation of an osteogenic biologic (see pars. [0027], [0038] of the instant published application as well as instant claim 16).  Additionally, Gennero teaches of growth factors and polymers (such as polyglycolic acid (PGA)) which are also osteogenic biologics according to the instant application ([0014], [0027], [0060]; claim 3).  
Gennero teaches the compositions enhance the differentiation of pluripotent stem cells into chondrocytes and into normally histo-functioning cartilage tissue ([0049]-[0050]).  In one embodiment, Gennero teaches a composition comprising hydroxyproline (a source of precursor to collagen or elastin, elected species) among a mixture of amino acids (a blend of monomers, elected species), sodium pyruvate (a salt of pyruvic acid (an organic acid), elected species), and glucose (a thickening agent, elected species) (Table 4-p. 6).  Gennero anticipates claims 1-5, 10, 11, 14, 16, and 18.  
Regarding claims 17-18, Gennero teaches the use of a scaffold component, which may be a polymer (e.g., fibrin([0034]; claim 34).  

Conclusion
Claims 1-5, 10, 11, 14, and 16-18 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658